PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Hattie Kozlowski brought suit against Sophia Kruszewski in Cleveland Municipal Court, and designated her as sometimes known under some other name. Service of summons was made upon Sophia, and default judgment was taken against her. After the term expired, her attorney made a motion for a new trial on the ground of there being irregularity in the proceedings, which brought it within the statute which provides for granting a new trial afted term by motion instead of petition.
The only irregularity claimed was that the suit was against a person unknown, and the statute provides that when that is true, after the name becomes known it must be inserted by leave of court, and as that was not done an irregularity arose. But the right person was sued, and her name was known and service was made upon her> and there was no necessity of inserting her name afterwards. It does not appear that there was any defense, or any defense was tendered, and the claimed irregularity was none at all. The Court of Appeals approved the judgment below.